Citation Nr: 0507326	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to service connection for depression claimed 
as secondary to low back pain.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  

Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a low back disorder.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In January 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board.  

The now reopened claim of service connection for a low back 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  

Further action on the matter of secondary service connection 
for depression will be deferred pending completion action 
requested hereinbelow.  




FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disorder; after the veteran was notified of the decision and 
of his procedural and appellate rights, he did not perfect a 
timely appeal.  

2.  The additional evidence presented since the August 1972 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material has been presented to reopen the claim of 
service connection for a low back disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran applied to reopen his claim 
of service connection for a back disorder in December 2001.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  To the extent that the 
action taken hereinbelow is favorable to the veteran, further 
discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 1972 
denial of service connection for a low back disorder.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for chronic low back pain subsequent to 
the August 1972 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the August 1972 
rating decision consists of VA and private medical evidence 
and testimony offered at a personal hearing.   

In private treatment records dated from October 1990 to May 
1996, the veteran's private doctors noted that his cervical 
spine symptoms "date to an accident on December 20, 1989."  

An earlier accident that occurred in May 1989 also 
contributed to the veteran's low back symptoms and required a 
weeklong hospitalization.  The physician's impression was 
acute cervical and lumbosacral strain, post-traumatic.  

In a September 1989 discharge summary, the veteran was noted 
to have been involved in a May 1989 accident with injury to 
his back and neck.  In a review of the veteran's past medical 
history, it was noted that in 1971, the veteran sustained a 
back injury in the military but that this injury "resolved 
fairly rapidly."  The veteran was injured his neck and back 
in car accidents in 1975 and January 1989.  X-rays showed 
very mild dorsolumbar scoliosis and sacralization of L5 with 
L5 disc narrowing.  The discharge diagnosis was paraspinal 
strain with muscle spasm.  

In a letter dated in March 1991, the veteran's orthopedic 
surgeon reported his treatment history dated from December 
1989 to February 1991.  Following a motor vehicle accident in 
December 1989, radiographic evidence reflected a transitional 
lumbosacral segment and disc space narrowing.  The veteran 
complained of low back soreness without radiating pain.  

The veteran was later hospitalized with bed rest, analgesics, 
muscle relaxants, physical therapy, traction, and soporifics.  
In reported visits in January and February 1990, the veteran 
had full range of motion in the low back associated with pain 
but with objective and subjective improvement of his 
orthopedic symptoms.  In April 1990, the veteran's main 
complaints were of pain in the left shoulder and arm.  

By August 1990, the veteran had returned to full-time work, 
however, by November 1990, the veteran was out of work due to 
muscle spasm and severe pain in the posterior neck and 
interscapular area and low back.  In January 1991, the 
veteran continued to have spinal discomfort from his neck to 
low back and was undergoing physical therapy treatment and 
epidural steroid injections for the low back.  The doctor 
last examined the veteran in February 1991 at which point he 
concluded that secondary to his injuries in the December 1989 
accident it was unlikely that the veteran could return to 
full-time work.  

In 1992, the veteran underwent lumbar in order to address the 
low back pain with pain radiating into both legs.  Post-
lumbar fusion, the veteran experienced increased back spasms 
and required the use of a walker and back and cervical 
braces.  In 1993, the veteran was involved in an accident 
that aggravated his pre-existing pain in the neck and low 
back.  In a September 1993 note, the veteran was noted to 
have another cervical fusion in October 1993, but that his 
lumbar status and recovery were satisfactory.  In 1996, the 
veteran was involved in a motor vehicle accident that caused 
acute cervical and lumbosacral strain, post-traumatic.  

In a letter dated in September 2002, the veteran's private 
treating neurologist reported treatment since January 2002.  
The neurologist noted that according to the veteran's 
reported history, he sustained an in-service back injury in 
1971 and since that time he has had chronic low back pain.  
In 1991, the veteran started having severe depression when he 
was forced to retire from his job as a computer programmer 
due to his back pain.  

In a letter received in April 2003, the veteran's primary 
care physician noted treatment of the veteran's low back 
injuries since April 1993.  The physician reported that the 
this was "approximately the time he had lumbar surgery which 
by history was due to low back injuries he sustained while on 
duty in the US Army, from that point forward he has had 
chronic back pain."  

In March 2002, the veteran submitted a summarization of 
medical treatment and findings for his back and depression 
dated from March 1971 to July 1992.  

In June 2002, the veteran underwent a VA spine examination in 
which the examiner noted that no claims file was provided for 
review prior to the exam.  The examiner noted the veteran's 
1971 in-service, low back injury and treatment with 
analgesics and restricted duty.  The veteran reported that 
since his in-service injury, his low back pain was unresolved 
and that he had low back pain with radiation into the lower 
extremities.  The veteran stated that the veteran's back pain 
was aggravated in motor vehicle accidents that occurred in 
1989 which eventually forced the veteran to retire from his 
job as a computer programmer in 1991.  In 1992, the veteran 
underwent a lumbar fusion with some improvement until he 
further aggravated his back in a 1996 motor vehicle accident.  
In 2002, the veteran was injured in a third motor vehicle 
accident which further exacerbated his low back condition.  

An April 2002 MRI (magnetic resonance image) scan showed 
pedicular screws and rods from L4 to S1 with minimal 
posterior displacement of L3 on L4 and L4 on L5.  Disc bulges 
were present at L1-2, L2-2 with moderate canal steonsis at 
L2-3.  On physical examination, the veteran had cranial 
nerves intact with normal finger-to-nose coordination, 
bilaterally.  His gait was somewhat stiff with difficulty 
walking on his toes, heels, and tandem walking.  Pin 
sensation was decreased on the right buttock, right posterior 
thigh, and lateral aspect of the feet.  Arm strength was 5/5 
with triceps strength at 4+/5.  Leg strength was difficult to 
assess due to increased back pain on exertion, however, the 
examiner opined that the muscles were "probably all full 
strength."  No atrophy was noted with normal tone.  Deep 
tendon reflexes were 2+ throughout with bilateral down going 
toes.  

There was no percussion tenderness over the lumbar spine.  
Range of motion of the lumbar spine was 15 degrees of 
flexion, 10 degrees of extension, and 15 degrees of 
right/left lateral flexion, all with pain.  The examiner's 
diagnosis was chronic low back pain with bilateral lumbar 
radiculopathy secondary to lumbar fusion and lumbar canal 
steonsis.  

In a letter dated in March 2004 from the veteran's treating 
neurologist, the 1989 motor vehicle accident was noted to 
exacerbate the veteran's pre-existing back pain from a 1971 
in-service injury.  

In the January 2005 hearing testimony, the veteran testified 
that he slipped and fell on his back while carrying a large 
container.  He sought medical attention at the time and was 
treated with pain medication, but continued to have low back 
pain.  The veteran testified that his back injury from a car 
accident in 1989 was not the cause of his back problems but 
that his back problems had been identified prior to the 1989 
accident.  The veteran argued the 1989 back injury caused a 
flare-up of his in-service low back strain.

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as private treatment 
records that diagnosed the veteran's low back conditions.  As 
such, the new evidence tends to show that the veteran has had 
low back problems since service.  

As new and material evidence has been presented in this case, 
the claim of service connection is reopened.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

In this case, the veteran's service personnel file shows 
service during the Vietnam Conflict from October 1970 to May 
1972.  The veteran's service medical records document his 
medical treatment for a low back sprain that occurred in 
1971.  The veteran was put on a physical profile in August 
1971 and in January 1972 with 90-day restrictions on 
prolonged standing, stooping, lifting, and physical training.  

During that period, he also received medical treatment for 
complaints of low back pain.  In the January 1972 report of 
medical examination at separation, the veteran showed no 
clinical findings of spine or other musculoskeletal disease.  
The examiner noted a review of the service medical records 
and the veteran's chronic low back strain.  

Since service, the veteran has reported a continuity of 
symptomatology of low back pain.  The veteran has argued that 
his in-service back injury caused him to develop depression 
due to his chronic pain.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the issue of secondary service connection for 
depression due to low back pain is inextricably intertwined 
with the issue of service connection for a chronic low back 
disability.  Id.  

A review of the veteran's recent VA medical history reflects 
current diagnoses of chronic low back pain and depression 
related to his physical limitations due to back pain.  

In a letter dated in May 1991, it appears that the veteran 
applied for Social Security Administration (SSA) disability 
benefits.  However, the veteran's claims file does not 
contain any records regarding SSA disability benefits.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the appellant is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Additionally, the veteran appears to be undergoing ongoing 
private medical treatment for his disabilities from since 
2001.  The veteran's claims file contains records dated as 
recently as September 2002.  

However, the RO should ascertain whether any outstanding 
medical treatment records exist and, if so, those records 
should be associated with the veteran's claims file.  VA is 
obligated to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Finally, the Board notes that the veteran underwent a VA 
spine examination for his claimed disability in June 2002; 
however, the veteran's medical records and claims file were 
not made available to the examiner.  

The VA examiner did not render any opinions regarding 
etiology of the veteran's back conditions.  As such, further 
development is necessary in order to fairly decide the 
veteran's claims.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) that 
have treated the veteran for a low back 
disorder and a psychiatric disorder for 
the period from 2001 to the present.  
Specifically, the RO should ask the 
veteran to provide the full name, mailing 
address, and dates of service from all 
health care providers.  The veteran 
should be provided with release forms and 
ask that a copy be signed and returned 
for each health care provider identified.  
The RO should then obtain all records of 
treatment reported by the veteran.  

2.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits, filed in or around 
1991.  

3.  The RO should arrangements for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
chronic low back pain.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current low back disability that had its 
clinical onset in service or is due to a 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims for service connection 
for a low back disorder and secondary 
service connection for depression due to 
low back pain.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


